Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to filed Arguments/Remarks 
Applicant's arguments/remarks filed on 05/26/2021 have been entered. 
Claims 1, 3-8, 10-12, and 14-21 remained pending.
Examiner refers to the action below.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  However, the claimed subject matter, not the specification, is the measure of the invention.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1, 3-8, 10-12, and 14-21 are found to be allowable over the prior of records, including over those currently cited on the PTOL-892 from the updated search, as the Examiner found neither prior arts cited in its entirety, nor found any motivation to combine any of said prior arts which teaches a cross-layer common-unique analysis system which has a light source that generates a beam of light. A stage holds a semiconductor wafer in the path of the beam of light. A detector receives the beam of light reflected from the semiconductor wafer. A processor in electronic communication with the detector reports the location of the defect of interest that is common across a first layer and a second layer of the semiconductor wafer based on defect locations, difference images or defect attributes, as illustrated in the cited independent claims 1, and 12.

       The prior arts of records, namely Brauer in view of Brauer (all previously cited), as argued on pages 9-11 of the remarks and understood do not appear to teach said cross-layer common-unique analysis system which has a light source that generates a beam of light. A stage holds a semiconductor wafer in the path of the beam of light. A detector receives the beam of light reflected from the semiconductor wafer. A processor in electronic communication with the detector reports the location of the defect of interest that is common across a first layer and a second layer of the semiconductor wafer based on defect locations, difference images or defect attributes, as illustrated in the cited independent claims 1, and 12, as cited above.


Conclusion
      Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384.  The examiner can normally be reached on 9 AM- 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674
6/2/2021